Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  In claim 6, line 2, “bam” should be changed to --beam--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barragan (US 10,148,760) in view of Suzuki et al (JP-2017191044).
Regarding claim 1, Barragan shows in Figs.2A-2B the following elements of applicant’s claim: a transmitter including a transmitter (Fig.2A; a post holding a laser transmitter 21) having a base end (an end of the post close to the ground) for attaching to a first surface of the environment and a distal end (an end opposite to the ground) spaced from the base end by a transmitter post length, a laser transmitter assembly (21, 
Regarding claim 2, the limitations therein are shown in Fig.2A of Barragan.

Regarding claims 4 and 6-9, Barragan discloses the feature of utilizing a plurality of beam transmitters (col.3, lines 5-7), and the specific configuration and scheme utilized for the laser beam assembly would have been obvious to one of ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance.
Regarding claim 5, Barragan discloses that a laser beam emitter is configured to generate a focused beam of energy which passed through a surface of a housing (claims 1 and 4).
Regarding claims 10-15, the limitations therein are disclosed by Barragan (Fig.2A) in view of Suzuki et al (Figs.1a-1b).
Regarding claims 16-17, the limitations therein are disclosed in Fig.3 of Barragan.
Regarding claims 18-20, these dependent claims includes well known features of a communication system that would have been an obvious design choice, if not inherent, to one of ordinary skill in the art merely depending on the needs of the particular application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Byrne (US 5,554,972) is cited for disclosing an electronic perimeter warning system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445. The examiner can normally be reached 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN K PYO/Primary Examiner, Art Unit 2878